Cheistiancy, J.
I concur fully in the opinion of my brother Graves, except so far as relates to the testimony which the plaintiff below was allowed to give against defendant’s objections, to show what the well was represented to her to produce at the time she purchased from DeCau, what it had produced when previously owned by DeCau, and what she paid when she purchased it.
The defendant defended on the ground that his intestate had been induced to make the purchase, and to give the mortgage (upon which the action was brought), by the false and fraudulent representations of the plaintiff’s agent, (her husband), that the well was a five-barrel well, and was then producing five barrels of oil per day, when in fact it did not produce over about one-fourth of that quantity.
The evidence tended to show that such was the repre*349sentation of her agent, who was at the place in charge of the well, and well acquainted with its real production; that this representation was a chief inducement to the intestate to make the purchase, and that he did make the purchase, relying upon its truth.
The evidence also tended to show that the representation was false, that the well did not produce more than one-fourth the amount respresented, and that her agent knew it.
It was, I think, no answer to such a defense, and did not tend to answer it, to show that the well had, at some former period, when owned by DeCau, produced this amount, nor to show what the plaintiff below had given for it when she purchased it, nor what it had been represented to her to produce when she purchased. If she had been defrauded by DeCau, it was no justification or excuse for her to defraud the deceased by the like or any other means, in selling to him.
All such evidence was, it seems to me, wholly inadmissible, and calculated to mislead the jury, to the prejudice of the defendant. On this ground alone I think the judgment should be reversed and a new trial awarded.